 1
                                                                 J S -6
 2
 3
4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   U.S. BANK TRUST, N.A. as Trustee         Case No. 2:20-cv-04559-JWH-JEM
       for LSF9 Master Participation Trust,
12
                 Plaintiff,                   JUDGMENT
13
           v.
14
     SARAH LIM KIM, an individual, and
15   MEDET MURAT, an individual,
16               Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
 1         In accordance with the Order on Plaintiff's Motion for Default Judgment
 2   [ECF No. 52] entered in the above-captioned action on June 2, 2021, and
 3   pursuant to Rule 58 of the Federal Rules of Civil Procedure, IT IS HEREBY
4    ORDERED, ADJUDGED, AND DECREED that judgment is entered as
 5   follows:
 6         1.     This Court has personal jurisdiction over the parties and subject
 7   matter jurisdiction over the above-captioned action pursuant to 28 U.S.C.
 8   § 1332(a).
 9         2.     Judgment is entered in FAVOR of Plaintiff U.S. BANK TRUST,
10   N.A., as Trustee for LSF9 Master Participation Trust (“U.S. Bank”) and
11   AGAINST Defendant Medet Murat (“Murat”) as follows:
12                a.    The Court QUIETS TITLE in the property located at 3331
13         Wolf Creek Court, Simi Valley, California (the “Property”) in favor of
14         Plaintiff U.S. Bank and against Defendant Murat and all others claiming a
15         legal or equitable interest in the Property, as of August 23, 2018. The
16         legal description of the Property is as follows: LOT 221 OF TRACT
17         NO. 4998-4, IN THE CITY OF SIMI VALLEY, COUNTY OF
18         VENTURA, STATE OF CALIFORNIA, AS SHOWN ON A
19         SUBDIVISION MAP RECORDED IN BOOK 134 PAGES 90 TO 105
20         INCLUSIVE OF MAPS, IN THE OFFICE OF THE COUNTY
21         RECORDER OF SAID COUNTY EXCEPT ALL OIL, GAS AND
22         OTHER HYDROCARBON SUBSTANCES SUBSTANCES AND
23         MINERALS IN AND UNDER SAID LAND FOR THE PURPOSE OF
24         EXPLORING FOR OR EXTRACTING SUCH OIL, GAS OR OTHER
25         HYDROCARBON SUBSTANCES AND MINERALS, APN
26         # 624-0-050-085.
27                b.    The Grant Deed recorded on April 22, 2020, as document
28         number 20200422-00054428-0 in the Ventura County Recorder’s Office

                                            -2-
 1         is CANCELLED and is NULL AND VOID AND WITHOUT ANY
 2         LEGAL EFFECT.
 3               c.    Plaintiff U.S. Bank is AWARDED damages in the amount of
4          $70,186.00 from Defendant Murat.
 5         3.    To the extent that any party requests any other form of relief, such
 6   request is DENIED.
 7         IT IS SO ORDERED.
 8
 9   Dated: June 7, 2021
                                           John W. Holcomb
10                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -3-
